 
Exhibit 10.31
 
 

 
AMENDMENT TO EMPLOYMENT LETTER
 
Joseph J. Gaynor (“Gaynor”) and LightPath Technologies, Inc. (“LightPath”)
(jointly “the Parties”), hereby agree to amend the June 10, 2008, Employment
Letter (“Employment Letter”) as follows:
 
1.
The Parties agree that these limited amendments do not affect any other
provision in the Employment Letter and do not act as a waiver of any other right
or obligation of the Parties in the Employment Letter.
 
2.
LightPath and Gaynor agree to the following amendment to Section 1 of the
Employment Letter, which will replace Section 1 in its entirety:
 
As of March 9, 2020, your position will change from President and Chief
Executive Officer to Consultant for LightPath. You shall have the
responsibilities and duties as directed by the Board of Directors (“the Board”),
and you will report directly to the Board. As Consultant, pursuant to Section 2,
you will have no expectation of employment through June 30, 2020 as an at-will
employee. If employment continues through June 30, 2020, you acknowledge and
agree that your employment will terminate on June 30, 2020, unless otherwise
extended in writing by the Chairman of the Board.
 
3.           
Assuming Gaynor remains employed by LightPath until June 30, 2020, the Parties
acknowledge that Gaynor’s separation from employment on June 30, 2020, will be
treated as a voluntary Retirement. For purposes of the Employment Letter,
Gaynor’s separation from employment on June 30, 2020, qualifies as a Resignation
pursuant to Section 5(c) of the Employment Letter and Gaynor acknowledges and
agrees he will not be entitled to any severance.
 
4.           
LightPath agrees that Gaynor’s retirement at or near the end of the current
fiscal year will not cause a forfeiture of the 2020 annual incentive bonus
award.  Any award earned based on actual performance for the 2020 fiscal year
shall be paid in full or prorated, as determined by the Compensation Committee,
without any deduction therefrom other than routine tax and similar permitted
withholdings, at the same time as such award is paid to other individuals still
employed by LightPath. In addition the parties agree Exhibit “A” attached hereto
contains an itemized list of all incentive stock options and restricted stock
units granted to Gaynor as of March 9, 2020. 
 
5.           
All of the benefits and obligations set forth in Section 4 of the Employment
Letter are void as of March 9, 2020, and LightPath and Gaynor shall treat
Section 4 as if it was not included in the Employment Letter. This amendment to
the Employment Letter will not affect the numbering of any other section
therein.
 
 
 
 
/s/ J. James Gaynor
Joseph J. Gaynor
 
 
Dated: March 17, 2020


LightPath Technologies, Inc.
 
 
/s/ Robert Ripp
By: Bob Ripp
Its: Chairman of the Board
 
Dated: March 13, 2020
 

 
 


